ON REHEARING
In the original opinion we inadvertently suggested that the admitted rule that proof may be received to show that a signature, apparently that of an individual partner, is in fact the adopted signature of the firm, is an exception to the general rule that a partnership may not be held liable upon a negotiable instrument over the signature of an individual partner, on proof that the transaction was for the benefit of the partnership and authorized by the other partners. Strictly it is not a case of rule and exception, but of two distinct rules. If the name and signature are in fact that of the firm, the firm may be held liable. If in fact it is the signature of the individual in behalf of the firm, then it may not be held *Page 476 
liable. Appellee's present contention may have been influenced by our former inaccuracy.
The basic contention on this motion is that the evidence clearly shows that all firm business was transacted in the name of Rattn Singh. That being true, it is argued, the name was to all intents and purposes the firm name, and only by "a refinement of technicality" could a reversal be based upon the failure of appellee to allege, and of the court to find, that the name of the partner had been adopted as that of the firm.
It may be admitted that there is slight practical difference between an agreement to transact all business in the name of one partner and the adoption of his name as that of the firm. Strictly it would seem that the law condemns the former and approves the latter. Whether we could overlook the technical difference, without throwing the law into confusion, we need not decide. The case does not require it.
Appellee's case is as lame under one theory as under the other. He failed to allege, and failed to have the court find, that all business of the partnership was, either by express agreement, or according to the local custom, conducted in the name of Rattn Singh. Moreover, we cannot agree that the fact was proven. The evidence does not thoroughly cover the point, no doubt because it was not a recognized issue. It does appear, however, that the lease under which the partnership farming operations were carried on was made in the name of both partners. It appears, also, that a $300 note which appellee claims was a partnership transaction, and was included in the renewals here sued upon, was executed by and in the name of Argan Singh.
So we are confirmed in our original view that appellee is here urging a principle not presented and a fact not litigated below, in the effort to support an erroneous judgment.
We feel constrained to overrule the motion; and it is so ordered.
BICKLEY, C.J., and PARKER, J., concur.
CATRON and SIMMS, JJ., did not participate. *Page 477